       Case 1:19-cv-00610-LJL-RWL Document 181 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          1/19/2021
------------------------------------------------------X
JOSH WEBBER, et al.,                                  :
                                                      :        19-CV-610 (RWL)
                                    Plaintiffs,       :
                                                      :
                  - against -                         :        ORDER
                                                      :
DAMON ANTHONY DASH, et al.,                           :
                                                      :
                                    Defendants. :
----------------------------------------------------- X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This resolves Plaintiffs’ request to amend the Second Amended Complaint (Dkt.

176, 179). Plaintiff’s application is denied. The time to amend as of right expired long

ago. The new allegations are collateral to the underlying dispute, and they come at the

end of discovery, albeit due to the timing of the events at issue. If Plaintiffs obtain a

judgment in their favor, and if Defendants do not satisfy it as required, Plaintiffs will be

able to pursue their allegations of alter-ego, fraudulent conveyance, and the like at that

time. That said, if the deposition of Mr. Dash has not yet been completed, Plaintiffs may

ask questions at its continuation concerning the facts surrounding transfer of Defendants'

assets. The current schedule remains in place.

                                                     SO ORDERED.



                                                     _________________________________
                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: January 19, 2021
       New York, New York




                                                          1
